FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2011 Commission File Number: 001-34983 PROMOTORA DE INFORMACIONES, S.A. (Exact name of registrant as specified in its charter) PROMOTER OF INFORMATION, S.A. ( Translation of registrants name into English ) Gran Vía, 32 28013 Madrid, Spain (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form20-Fþ Form40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes No þ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes No þ Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes No þ If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A Communication of Relevant Information Promotora de Informaciones SA (PRISA) announces the following relevant information, under the provisions of article 82 of Act 24/1988, July 28th, of Securities Market (“Ley del Mercado de Valores”). The Board of Directors of PRISA has resolved to hold the Annual Shareholders Meeting in Madrid, expected to be held on 24th June, 2011, at the second call, at 12.30 am, in the auditorium 400 of the Nouvel building of the Museo Reina Sofia, access by Ronda de Atocha, no number, Madrid The agenda is as follows: 1º.- Review and, if warranted, approval of the Annual Accounts (Balance sheet, income statement, statement of recognized income and expense, statement of changes in equity, statement of cash flows and Notes to the Financial Statements) and Management Reports for both the Company and the Consolidated Group for the 2010 financial year, and a proposal regarding the distribution of profits. 2º.- Approval of the Board of Directors’ management of the company during the 2010 financial year. 3º.- To adopt the resolutions warranted with regard to the auditors of the Company and its consolidated group for the 2011 financial year, pursuant to the provisions of Article 42 of the Commercial Code and Article 264 of the Corporate Enterprises Act. 4º.- Determination of the number of Directors. Cease and appointment of Directors and/or, where applicable, ratification of the appointment of Directors nominated by cooptation after the conclusion of the last Annual General Meeting. 4.1. Determination of the number of Directors 4.2. Cease and appointment of Directors and/or, where applicable, ratification of the appointment of Directors nominated by cooptation after the conclusion of the last Annual General Meeting. 5º.- Amendment of the Bylaws in order to break down the current Corporate Governance, Nomination and Remuneration Committee into two separate committees, one on Corporate Governance and the other on Nominations and Remunerations and defining the responsibilities of the Committees. To this end: 5.1. Amendment of article 21 ter to provide for the Corporate Governance Committee. 5.2. Inclusion of a new Article 21 quáter to provide for the Appointments and Remuneration Committee. 5.3. Amendment of article 29 bis to adapt it to the above modifications. 6.- Delegation of Powers The Board of Directors has likewise decided to delegate joint and several powers to the Chairman of the Board of Directors, the Chief Executive Officer and the Executive Commission to add other items to the agenda, as well as to delete or amend any of the items approved by the Board of Directors, also agreeing that a notary public shall be present to take the minutes at the Shareholders Meeting pursuant to the provisions of article 203 of the Capital Corporations Act. We are attaching the announcement to be made public today, as well as the following documents which upon publication of the announcement and pursuant to the provisions of articles 272, 286, 287, and 528 of the Capital Corporations Act, and article 6 of the Shareholders Meeting Regulation, shareholders may examine at the company’s offices (Gran Vía, 32, Madrid), consult on the Company’s webpage (www.prisa.com) or ask that copies be delivered or sent to them free of charge (ia@prisa.com, or telephone nos. 91-330 1022 and 91 330 1168): - Full text of the Annual Accounts (Balance sheet, income statement, statement of recognized income and expense, statement of changes in equity, statement of cash flows and Notes to the Financial Statements) and Management Reports for both the Company and the Consolidated Group for the 2010 financial year, together with their respective audit reports (Item 1 on the Agenda). This text was filed with the National Securities Market Commission on April 29. - Full text of the proposed resolution and Report of the Board of Directors pursuant to the provisions of Articles 286 and 287 of the Capital Corporations Act (Item 5 on the Agenda). - Full text of the proposed resolutions on the agenda that the Board of Directors will submit to the shareholders at the annual meeting. - Forms and conditions for exercising the right to information, granting proxy and remote voting. We likewise announce that shareholders may consult the following documents at the company’s offices (Gran Vía, 32, Madrid) and on the company webpage: (www.prisa.com): - 2010 Annual Report on Corporate Governance, which was filed with the National
